IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00129-CV

LONE STAR STEEL AKA BRAD STANDLEE
DBA LONE STAR STEEL,
                                                           Appellant
v.

SANDERS PLUMBING, INC.,
                                                           Appellee


                          From the 249th District Court
                             Johnson County, Texas
                            Trial Court No. 200900254


                                      ORDER


       This appeal was abated on October 10, 2013. At the appellee’s request, it is now

reinstated.

       No brief has been filed for appellant. Appellant had been notified by letter dated

September 24, 2013 that the Court would dismiss the appeal for want of prosecution

unless, within 21 days from the date of the letter, appellant or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal. The
time for complying with this notice had not expired by the time the appeal was abated.

Because the abatment order provided that any deadline that began to run and had not

expired by the date of the order would begin anew as of the date the appeal is

reinstated, appellant’s time to file a response to the Court’s September 24, 2013 letter

begins anew.

        Accordingly, the Court will dismiss the appeal for want of prosecution unless,

within 21 days from the date of this Order, appellant or any party desiring to continue

the appeal files a response showing grounds for continuing the appeal.




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated, response requested
Order issued and filed November 7, 2013




Lone Star Steel v. Sanders Plumbing, Inc.                                         Page 2